                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


OIL-DRI CORP. OF AMERICA,                 )
                                          )
                      Plaintiff,          )
                                          )
       vs.                                )             Case No. 15 C 1067
                                          )
NESTLE PURINA PETCARE CO.,                )
                                          )
                      Defendant.          )


                         MEMORANDUM OPINION AND ORDER

       This patent infringement lawsuit by Oil-Dri Corporation of America ("Oil-Dri")

against Nestle Purina PetCare Company ("NP") is set for trial on March 18, 2019. In

this decision, the Court rules on a number of the parties' motions in limine and Daubert

motions, while reserving others for further argument at the final pretrial conference set

for this afternoon.

A.     Defendant's Daubert motions

       NP has moved to exclude all or parts of the anticipated testimony of three of Oil-

Dri's experts: Dr. G. Robert Goss, Julie Davis, and James Harrison.

       Under Federal Rule of Evidence 702 and governing caselaw, including Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), expert testimony is

admissible if the witness is qualified, applies reliable methodology, and is rendering

testimony that will assist the trier of fact. "The objective of Daubert's gatekeeping

requirements is to ensure the reliability and relevancy of expert testimony. It is to make

certain that an expert, with testimony based upon professional studies and personal
experience, employs in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field." Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999).

       Assessment of the reliability of testimony involves considering a variety of

factors, including:

       •   whether the proffered theory can be tested;

       •   whether it has been subjected to peer review;

       •   whether it has been evaluated in light of potential rates of error; and

       •   whether it has been accepted in the relevant scientific community;

See, e.g., Baugh v. Cuprum S.A. de C.V., 845 F.3d 838, 844 (7th Cir. 2017); Fuesting v.

Zimmer, Inc., 421 F.3d 528, 534-35 (7th Cir. 2005); see also Fed. R. Evid. 702, 2000

adv. comm. notes (listing additional factors). Not all of these factors either necessarily

or exclusively apply in every situation, and no single factor is dispositive. Kumho Tire,

526 U.S. at 141, 151-52. Rather, reliability is determined on a case-by-case basis.

C.W. v. Textron, Inc., 807 F.3d 827, 835 (7th Cir. 2015). It is clear, however, that

"subjective belief or unsupported speculation" is inadmissible, even coming from an

expert, American Honda Motor Co. v. Allen, 600 F.3d 813, 818 (7th Cir. 2009), and that

an opinion "that is connected to existing data only by the ipse dixit of the expert" is

inadmissible. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

       The Court will need to hear argument at the final pretrial conference regarding

Davis. The Court denies NP's motions regarding Goss and Harrison for the reasons

described below.




                                              2
       1.     Dr. Goss

       Dr. Goss, a chemist, performed certain testing of NP's product both before Oil-Dri

filed the present lawsuit and in or about March 2017. He took NP's agglomerated

granules, scraped portions from them, and examined the scrapings under a microscope.

He did this in order to estimate the "MPS" (mean particle size) of the granules' clay

constituents. At the time, Dr. Goss did not have access to NP's precursor clay

materials. He obtained those during discovery in the case and did further testing to

attempt to confirm his earlier conclusions.

       NP has moved to bar testimony about the earlier testing—which NP refers to as

"destructive" testing—arguing that Goss's alteration of the product changed it and is

therefore inappropriate; his testing cannot be replicated; it is inherently unreliable; and it

is not scientifically accepted. In response, Oil-Dri says that because Dr. Goss later

obtained and tested the constituent clays, "[i]t is now unnecessary for infringement

purposes for Goss to rely on his earlier testing," Pl.'s Resp. to Def.'s Mots. In Limine

("Pl.'s Resp.") at 6, but that Oil-Dri "may wish to present evidence of the post-

composition testing as background information regarding the proof difficulties it

encountered prior to filing this lawsuit." Id. The latter point is difficult to comprehend;

the Court has a hard time seeing why evidence of "proof difficulties [Oil-Dri]

encountered prior to filing this lawsuit" would be relevant at trial. But on the assumption

that Oil-Dri can show the relevance of this evidence, the Court addresses NP's request

to preclude it.

       Oil-Dri makes a persuasive case that because, at the time, it did not have access

to NP's constituent clays, Goss's testing was the only viable method of estimating the



                                              3
MPS of those materials. The Court finds unpersuasive NP's contention that Goss's

methodology was so inherently unreliable as to be inadmissible; this and NP's other

contentions may affect the weight to be given to Dr. Goss's testimony, but they do not

impact its admissibility. In this regard, as the Supreme Court stated in Daubert,

"[v]igorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence." Daubert, 509 U.S. at 596. And on the question of alteration,

given the nature of NP's product some form of disaggregation was necessary in order to

estimate the MPS of the constituent materials, given Oil-Dri's lack of access (at the

time) to those materials in their pre-agglomeration state. Nothing about Goss's

methodology affects any of the Court's determinations regarding construction of claim

terms.

         2.    Harrison

         Harrison is an Oil-Dri employee who is offered to present testimony on issues

relating to damages. Specifically, he will render an opinion on "the cost savings to [NP]

for using less sodium bentonite (NaB) in its Accused Products (an average of 35%

instead of 80%), based on corresponding savings in transportation cost." Pl.'s Resp.,

Ex. F at 2. NP says that Harrison is basing his opinion about NP's alleged cost savings

"on speculation about Oil-Dri's hypothetical savings had it made the Accused Products."

Def's Daubert Mots. and Mots. In Limine ("Def.'s Mot.") at 11. The Court does not read

Harrison's testimony that way; it sees nothing in Harrison's report (and NP cites nothing)

reflecting that he is speculating or relying on Oil-Dri's "hypothetical savings." Rather, he

appears to have relied on publicly available data. Any differences between this data



                                             4
and NP's actual figures—which Harrison, an Oil-Dri employee, was not permitted to see

due to a protective order imposed at an earlier stage of the case—affects only the

weight to be given to his testimony, not its reliability or admissibility. The Court denies

NP's request to bar all or parts of Harrison's testimony.

B.     Defendant's motions in limine

       NP has withdrawn its motions in limine 3, 5, and part of 6 based on the Court's

summary judgment ruling. The Court will address only the remaining motions.

       1.     IPR proceeding

       NP asks to exclude evidence regarding the inter partes review proceeding

regarding the '019 patent, even about the existence of the proceeding. Oil-Dri objects,

but it is not clear to the Court exactly what about the IPR proceeding Oil-Dri wants to

introduce, and for what purpose. Oil-Dri should be prepared to answer these questions

directly and succinctly at the final pretrial conference.

       2.     NP's privilege log

       The Court grants NP's motion to exclude evidence regarding (or derived from) its

privilege log. Under 35 U.S.C. § 298, a party may not attempt to prove willful

infringement through the alleged infringer's failure to present advice-of-counsel

evidence. But citing or relying on NP's privilege log risks just that, which would be

grossly unfair. Oil-Dri says that it wants to elicit, via information derived from the

privilege log, "the sheer number of times that key [NP] personnel—those involved in the

development of the Accused Products and in the decision to manufacture and sell the

Accused Products—were engaged in discussions concerning the '019 Patent." Pl.'s

Resp. at 13. Because the documents were withheld as privileged, however, Oil-Dri has



                                              5
no legitimate way to know their contents. Thus the evidence of the number of citations

on the privilege log has, at best, minimal probative value for the purpose cited by Oil-

Dri. Perhaps more importantly, Oil-Dri's proposed use of this material amounts to a

disguised use of NP's invocation of privilege as evidence of willfulness, which is

inappropriate. 1 Thus Oil-Dri cannot use the privilege log as it proposes. See Fed. R.

Evid. 403. If, as Oil-Dri fears, NP personnel disavow or express a failure to recall

knowledge or discussions of the '019 patent, then Oil-Dri may be able to use the

privilege log to refresh recollection or, possibly, for impeachment, see Pl.'s Resp. at 14

n.17 (citing cases), but if this happens it will have to be done carefully and under the

Court's guidance to avoid the possibility of unfair prejudice to NP.

       4.     Linck

       The Court will need to hear further argument regarding this motion at the final

pretrial conference.

       6.     Dr. Goss infringement opinions

       NP asks the Court to bar Dr. Goss from offering "his own claim interpretation";

any opinions concerning the "predetermined" claim limitation; and any opinions relying

on NP's '570 patent. The Court grants the motion on the last point; indeed, the Court

sees no basis for any party to make reference to the '570 patent in this case.

       By contrast, the Court sees nothing inappropriate about the statement in Dr.

Goss's report regarding the precursor clay issue. See Def.'s Mot. at 17 (citing id., Ex.

24 ¶ 13).



1In a footnote, Oil-Dri seems to contend that some materials listed on the privilege log
are not actually privileged, see Pl.'s Resp. at 13 n.15, but if so that challenge should
have been raised long ago.
                                             6
        Matters are somewhat different, however, with regard to Dr. Goss's conclusions

regarding the "predetermined" claim limitation. Claim 1 describes "a particulate non-

swelling clay material having a predetermined mean particle size no greater than about

4 millimeters." The Court rejected both sides' proposed interpretations: NP argued that

the term required actual measurement of the materials before mixing, and Oil-Dri

argued that the term only required the particles to be capable of measurement. Instead,

the Court concluded that the ordinary meaning of "predetermined" applies, specifically

"decided upon in advance." Claim Construction Decision at 5.

       NP argues that Dr. Goss runs afoul of the Court's ruling via several statements in

his report to the effect that the MPS can be or is capable of being determined before

mixing. See Def.'s Mot. at 18 (citing id., Ex. 24 ¶¶ 15-17). There is nothing wrong with

paragraph 15 of Dr. Goss's report; there he specifically adopts the Court's definition:

"i.e., the MPS is decided upon in advance (i.e., prior to mixing)." Id., Ex. 24 ¶ 15. In

paragraphs 16 and 17, however, Dr. Goss reaches conclusions that use both the

Court's definition and the one that Oil-Dri unsuccessfully advocated:

             16.     That the MPS of the non-swelling clay material in the
       Accused Products is less than 4mm (4000 microns), as recited in Claims 1
       and 30 of the '019 Patent, and is "predetermined" or capable of being
       determined prior to mixing of the different clays, is shown by my testing . .
       ..

               17.    That the MPS of the sodium bentonite in the Accused
       Products is less than 2mm (2000 microns), as recited in Claims 1 and 30
       of the '019 Patent, and is "predetermined" or capable of being determined
       prior to mixing of the different clays, is shown by my testing . . . .

Id. ¶¶ 16-17 (emphasis added). These portions of Dr. Goss's report partly rely on Oil-

Dri's rejected interpretation. Dr. Goss may not use the "capable of being determined"

language during his testimony. But there is no basis to exclude his infringement

                                             7
testimony on "predetermined" claim limitation in its entirely as NP proposes.

        7.        NP's size and wealth

        NP seeks to bar evidence or argument regarding its wealth and size. Oil-Dri

says that it wants to be able to argue that NP is a big company because, it contends,

this tends to make it less believable that it would have only a handful of records, or only

cursory information, on various key issues. See Pl.'s Resp. at 16-17. NP's size,

however, contributes only minimally to this proposition, and it runs the risk of unfairly

prejudicing the jury (the same is true, indeed more so, regarding reference to NP as "a

large multinational corporation," see id. at 17). The Court bars argument along these

lines under Rule 403.

        The Court reaches a different conclusion regarding Oil-Dri's theory that NP,

which evidently saw itself as a market leader, might have been motivated to steal Oil-

Dri's invention in order to recapture the leading position in the animal litter market. See

id. at 17, point (4). The proposition that NP saw itself as a market leader—assuming

Oil-Dri can elicit it via admissible evidence—has some probative value in this regard

and does not run any significant risk of unfairly prejudicing NP. On the other hand, the

following contention by Oil-Dri has no real probative value, so the Court excludes it:

        the fact that Oil-Dri has about the same number of animal litter patents as
        [NP], even though [NP] is a company about 300 times larger than it,
        showing that Oil-Dri was a leader in terms of such patent notwithstanding
        its much smaller size.

Id., point (5).

        Oil-Dri's last point is that a defendant's revenues, market share, and wealth are

relevant factors that could influence a hypothetical negotiation over a reasonable royalty

under Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y.

                                             8
1970), and that NP itself relies on its size and wealth in arguing that Oil-Dri's proposed 3

percent royalty rate is too high. See Pl.'s Resp. at 17 & n.22. The Court will need to

hear argument on this point at the final pretrial conference.

       8.     Johnson "new opinion and analysis"

       The Court overrules NP's objection to testimony by Oil-Dri expert Clifford

Johnston regarding certain corrections or modifications to his written report that were

provided on the morning of his deposition. This material was produced late, but NP had

an adequate opportunity to question Johnston on this material, so the late production

was harmless. See Fed. R. Civ. P. 37(c)(1).

       NP also asks the Court to exclude a declaration by Johnston submitted in

connection with Oil-Dri's summary judgment response, well after the close of discovery.

Oil-Dri seeks to justify this by arguing that this was needed to respond to material in Oil-

Dri's rebuttal expert reports. See Pl.'s Resp. at 18-19. The Court will need to hear

further argument on this point at the final pretrial conference.

       9.     Canadian "Maxx Scoop" sample

       The Court overrules NP's request to exclude a physical sample of a "Maxx

Scoop" product that Oil-Dri has relied upon. Contrary to NP's contention, Oil-Dri

appears to have been able to sufficiently authenticate the sample and lay the foundation

for its admission. See Pl.'s Resp. at 19. NP's other arguments may bear on the weight

to be given to this evidence, but they do not undermine its admissibility.

C.     Plaintiff's motions in limine

       1.     Dr. Boxley and Jenkins

       Oil-Dri has moved to exclude certain testimony by defense experts Dr. Chett



                                             9
Boxley and Dennis Jenkins. NP is offering testimony by both of these witnesses on the

question of infringement.

       Oil-Dri first argues that certain opinions by Dr. Boxley and Jenkins contradict the

Court's claim construction decision regarding the terms "predetermined" and "mean

particle size." The Court will need to hear further argument on these points at the final

pretrial conference.

       Next, Oil-Dri says that Dr. Boxley and Jenkins are offering testimony regarding

how NP sizes the clays in the accused products that contradicts testimony given by

NP's Rule 30(b)(6) witness on this topic. Testimony by a 30(b)(6) witness, however,

does not amount to a binding judicial admission by the entity that designated the

witness. See A.I. Credit Corp. v. Legion Ins. Co., 265 F.3d 630, 637 (7th Cir. 2001).

Oil-Dri is free to offer the 30(b)(6) testimony—and the Court will, if asked, instruct the

jury regarding the nature and import of such testimony—and Oil-Dri may use it to

contradict NP's contentions, impeach Dr. Boxley and Jenkins, or for any other

appropriate purpose. But the Court will not prohibit these witnesses from testifying or

relying upon matters that contradict NP's 30(b)(6) witness. Oil-Dri contends, as part of

this same argument, that NP essentially obstructed its efforts to obtain information

regarding particle size and other matters pertinent to NP's manufacturing of the accused

products. But none of this alters the fact that, under controlling authority in this circuit,

the 30(b)(6) testimony is not a binding judicial admission.

       Oil-Dri next argues that Jenkins, though not disclosed as a fact witness, bases

certain of his opinions on his work for Clorox, a cat litter manufacturer, in the 1990s. In

response, NP says that it seeks only to have Jenkins rely on documents that were



                                              10
properly disclosed during discovery and for which a proper evidentiary foundation is laid

at trial, and that in doing so, Jenkins will not testify regarding his personal knowledge of

these matters but rather will use them only to show what a person of ordinary skill in the

field would have known at the relevant time. See Def.'s Resp. to Pl.'s Mots. In Limine

("Def.'s Resp.") at 3-4. This seems to be an appropriate undertaking that does not

improperly make Jenkins a fact witness. And Jenkins's report, as discussed by NP in its

response, see id. at 4-5, abides by these limitations—which the Court will also enforce

during Jenkins's testimony. There appears to be only one legitimate dispute regarding

this point, concerning the timeliness of production of certain of the records in question.

The parties should be prepared to address this at the final pretrial conference.

       Finally, the Court overrules Oil-Dri's objection to reference by NP on prior art

referenced as "Pattengill Mixture 7." This prior art consists of a description in a written

publication, not a physical litter, so Oil-Dri's contentions regarding omission or

nondisclosure of this during discovery lack merit. The Court also notes that this

particular prior art was timely disclosed in NP's final invalidity contentions.

       2.     Dickinson

       The Court will need to hear further argument at the final pretrial conference

regarding Oil-Dri's motion to bar testimony by NP expert witness Q. Todd Dickinson.

       3.     NP R&D expenses

       Magistrate Judge Schenkier, who supervised discovery in this case when it was

assigned to District Judge Amy St. Eve, entered an order on February 22, 2018 that

included the following determination:

       By 3/02/18, [NP] shall supplement its response to Interrogatory No. 17 to
       add any additional calculations of research and development costs, and

                                             11
       for each calculation of research and development cost, an explanation of
       how the cost was calculated, and by 3/23/18, [NP] shall produce a Rule
       30(b)(6) witness to testify about the costs and their calculation. [NP] WILL
       NOT BE PERMITTED TO USE AT TRIAL EVIDENCE OF ANY COSTS
       WHICH ARE NOT DISCLOSED BY 3/02/18, OR FOR WHICH THE
       MANNER OF THEIR CALCULATION IS NOT DISCLOSED BY 3/02/18 . .
       ..

Order of Feb. 22, 2018 (dkt. no. 279). NP evidently was unable to find documentation

regarding its actual R&D costs for relevant products and says those documents were

lost. It intends to use, instead, estimates of what the costs likely would have been,

based on other information that it timely produced. This does not run afoul of Judge

Schenkier's order. In addition, the Court is unpersuaded by Oil-Dri's contention that NP

did not conduct a reasonably diligent search for records of its actual R&D expenses.

Oil-Dri may, if it wishes, introduce evidence regarding the fact that NP does not have

actual records of its R&D expenses and may use this to argue that NP's estimates

should be disregarded or given little weight. But it has not made the case for excluding

the estimates. 2

       4.     "Entire market value theory" evidence; and

       5.     Western Aggregate and Alterlink licenses

       The Court will need to hear further argument on these motions during the final

pretrial conference.




2 There is nothing inappropriate, as Oil-Dri suggests, see Pl.'s Mots. In Limine at 14
n.23, in NP saying—assuming there is evidence to support it—that the records no
longer exists due to the passage of time. But NP may not attempt to cast blame on Oil-
Dri for this by, for example, suggesting that Oil-Dri delayed filing suit, as there is no
limitations or laches defense that will be before the jury at trial.
                                            12
       6.      Reputation evidence

       NP may not introduce testimony, other evidence, or argument that it is a "good

company," good corporate citizen, respects patent / intellectual property rights, or other

similar evidence. This evidence is irrelevant, see Fed. R. Evid. 404(a)(1), and even if

arguably has some probative value, it is far outweighed by the likelihood of jury

confusion and unfair prejudice to Oil-Dri. Rather, the evidence is confined to matters

involving the particular patents and products at issue in the case. If NP runs afoul of

this limitation, it will be opening the door to at least some of the "prior bad acts"

evidence cited by Oil-Dri in appendix 1 to its motions in limine.

       There is nothing inappropriate, however, about NP offering testimony or other

evidence that its products are high quality products. This evidence is relevant for the

reasons described in NP's response to Oil-Dri's motions, see Def.'s Resp. at 14 (first

paragraph), and it is not unfairly prejudicial or otherwise inappropriate under Rule 403.

       7.      Use of attorney-client privilege as a sword

       Given NP's maintenance of attorney-client privilege during discovery and its

decision not to rely on advice by counsel to rebut Oil-Dri's claim of willfulness, the Court

precludes NP from making any reference to consultation with attorneys, opinions by

attorneys, or any attorney involvement at all with respect to the patents, products, and

events at issue in the trial.

       8.      Limiting infringement analysis to certain products

       The Court will need to hear further argument on this motion during the final

pretrial conference.




                                              13
       9.     Reference to the "lightweight" litigation (Case No. 16 C 9179)

       Oil-Dri asks the Court to preclude any reference to another patent infringement

lawsuit regarding a different animal litter product that it instituted against NP, specifically

Case No. 16 C 9179. NP claims this evidence is relevant, but it offers only a single

sentence to support this: "The lightweight litter litigation is relevant to damages,

particular to show the existence of an adjudicated non-infringing alternative." Def.'s

Resp. at 17. NP makes no effort at all to explain this. It has forfeited the point, and in

any event it is difficult to imagine any situation in which the probative value of this

evidence would not be substantially outweighed by the danger for confusing the issues,

wasting time on a sidetrack that would require explanation of the other lawsuit, and

unfair prejudice. See Fed. R. Evid. 403. The Court grants Oil-Dri's motion.

Date: March 8, 2019

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge




                                              14
